NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVE RIVERS,                                   No. 18-16001

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00276-LJO-BAM

 v.
                                                MEMORANDUM*
JAGSIR S. SANDHU, M.D.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      California state civil detainee Steve Rivers appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging inadequate

medical care. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s ruling on cross-motions for summary judgment. Guatay Christian



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendants

because Rivers failed to raise a genuine dispute of material fact as to whether the

defendants’ conduct substantially departed from the accepted professional

judgment, practice, or standards sufficient to establish a prima facia constitutional

violation. See Mitchell v. Washington, 818 F.3d 436, 443 (9th Cir. 2016) (under

Fourteenth Amendment professional judgment standard that applies to civil

detainees, a professional’s decision is presumptively valid and liability may be

imposed only when the decision is a substantial departure from the accepted

professional judgment, practice, or standards).

       We do not consider facts not presented to the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Rivers’s motion for default judgment (Docket Entry No. 11) is denied.

      AFFIRMED.




                                           2                                   18-16001